Citation Nr: 1509041	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-13 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of cold injuries to the hands and feet.  

2. Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the October 2013 supplemental statement of the case (SSOC).  

The Veteran had also initiated appeals of denials of service connection for a low back disability and for bilateral hearing loss; and the initial ratings assigned for hypertension and for chondromalacia of the left and right knees.  An April 2010 rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective February 1, 2008; service connection for instability of the left knee, rated 10 percent, effective February 1, 2008; increased the rating for hypertension to 10 percent, effective February 1, 2008; and increased the ratings for chondromalacia of the left and right knees to 10 percent each, effective February 1, 2008.  Following the issuance of an April 2010 statement of the case, the Veteran perfected his appeal of the denial of service connection for a low back disability, and the initial ratings assigned for hypertension and for chondromalacia of the left and right knees.  In a May 2010 VA Form 9, the Veteran clarified that he was only appealing the issue of service connection for a low back disability.  An October 2013 rating decision granted service connection for degenerative joint disease (DJD) of the lumbar spine, rated 10 percent, effective February 1, 2008.  Consequently, those matters are not before the Board.  

The issue of service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for residuals of cold injuries to the hands and feet in an April 1987 decision letter; the Veteran was properly informed of the adverse decision and his appellate rights in the April 1987 letter, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.  

2. The evidence received since the April 1987 RO decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of cold injuries to the hands and feet; and raises a reasonable possibility of substantiating such claim.  

3. The Veteran is not shown to have residuals of cold injuries to either hand or either foot.  


CONCLUSIONS OF LAW

1. The April 1987 RO decision denying service connection for residuals of cold injuries is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2. New and material evidence has been received, and the claim of service connection for residuals of cold injuries to the hands and feet may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3. The criteria for service connection for residuals of cold injuries to the hands and feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in April 2008, VA provided the Veteran Kent compliant notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in September 2013.  The Board finds the examination report adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Application to Reopen

In an April 1987 decision letter, the RO denied the Veteran's initial claims of service connection for residuals of cold injuries based essentially on findings that the Veteran did not have residuals of cold injuries to the hands and feet that were related to service.  He did not appeal the April 1987 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the April 1987 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108.  

Evidence of record at the time of the April 1987 RO decision included the Veteran's statements and his STRs.  In his February 1987 claim, the Veteran asserted that he had frostbite of the fingers and toes in 1968.  

November 1976 STRs show complaints of pain, tingling, and numbness when exposed to cold temperatures for prolonged time.  He reported a history of cold injury 8 years prior, and indicated that he had avoided the cold in the past, but could not now.  The impression was possible cold injury.  He was seen for profiling regarding the cold injury in January 1977, but was denied a permanent profile.  
 
January, March, and October 1975, and July 1978 periodic service examination reports are silent regarding residuals of cold injuries to the hands or feet.  

December 1982 STRs show that the Veteran reported a history of cold injury in 1968-69 with progressive problems with sensitivity to cold manifested by numbness and burning in the hands and feet within 2-10 minutes depending on the temperature.  The Veteran had good peripheral pulses and no skin changes.  The evaluator saw no need for a restrictive permanent profile.  

A July 1985 STR shows complaints of problems with cold weather.  He reported a history of frostbite in the hands and feet in 1969, and indicated that he did not see a physician until 1972 at Fort Hood, Texas.  The provisional diagnosis was past cold injury.  

A November 1985 STR shows that the Veteran reported a history of frostbite in the fingers and toes in 1969.  

November 1985 and March 1986 physical profile records indicates that the Veteran had a history of cold injury in 1969 and restricted the Veteran from assignments in cold environments.  

An October 1986 service retirement examination report is silent regarding residuals of cold injuries to the hands or feet.  

A January 1987 service examination report is silent regarding residuals of cold injuries to the hands or feet.  

Evidence received since the April 1987 decision, includes statements from the Veteran, private and VA treatment records, a September 2013 VA examination report, and the Veteran's testimony at the January 2015 hearing.  

In a May 2010 statement, the Veteran indicated that he was outside for 6-8 hours fixing his truck when it broke down during a winter training exercise in Germany.  He stated that he did not know that his fingers and toes were freezing until he went back indoors and realized he had frostbite of the fingers and toes.  He did not seek medical treatment because the closest medical facility was about a mile away.  He stated that since then his fingers and toes start hurting if he goes outside in temperatures below 60 degrees, but the pain and numbness resolves when he goes back indoors to warm up.  His fingers hurt after holding cold beverages for just a few seconds.  

A May 2010 private treatment record from Dr. J.B. show that the Veteran reported sudden onset of cold intolerance that had been reoccurring for years.  He reported he got frostbite of the fingers and toes in 1968.  He also had a complaint of hand pain that was also noted to be sudden onset "following an incident at work," although Dr. J.B. noted that the Veteran reported a frostbite related injury in 1968.  It was noted that the Veteran was seeking a letter linking permanent effects of frostbite to symptoms to provide to the VA.  The assessment was "pain in joint, hand" and it was noted that the Veteran would self-refer to a neurologist at VA for further evaluation.  Dr. J.B. noted "[a]dvised could be Raynaud's phenomenon +/- frostbite."

A June 2010 private treatment record from Dr. J.B. noted overall examination of the skin revealed no rashes, no skin color changes, and no change in hair or nails.  Cold intolerance was also noted to be "not present."  Neurologic evaluation revealed grossly intact motor and sensory examination.

VA treatment records show that he sought treatment at VA in March 2010 after being "off VA for a long time."  The provider noted that despite informing the Veteran that he could not make any decision about benefits, the Veteran wanted him to document his illness and add them to the VA medical records system.  The record shows complaints of painful fingers and toes with touching anything cold and having those problems since service.  The impression was "frostbite of other and unspecified sites."  The treatment record noted "possibly Buerger's disease, but he does not get classical symptoms of discoloration, redness, he does not feel cold until he touches cold."  Physical examination revealed "[g]ood bilateral femoral pulses without bruits, pedal pulses bilaterally present.  Both feet warm and dry with intact skin."  Neurological exam showed symmetrical sensation throughout.  On March 2011 VA Agent Orange registry examination, the Veteran reported a history of frostbite in the fingers and toes from service.  

On September 2013 VA examination, no diagnoses pertaining to cold injuries were provided.  The Veteran reported that during his service in Germany in 1968 he began to lose feeling in his fingers and toes while working on a truck in cold weather, and that residuals of frostbite was diagnosed at that time.  During cold weather he reported pain, cold sensitivity, impaired sensation and numbness in his fingers and toes.  X-rays revealed degenerative joint disease of the hands and feet.  

The examiner noted that the Veteran "has warm, moist, hairy hands and feet with good pulses without any discoloration except onychomycosis of feet.  It was also noted that bilateral ABI's [ankle-brachial index (ankle to arm systolic blood pressure ratio)] were normal."  There examiner noted that there was no diagnosis of residuals of frostbite "because there is no pathology to render a diagnosis."  

The examiner opined that the claimed residuals of frostbite were "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's separation examination did not note the claimed problem; that a 1985 STR mentioned he had a cold injury in 1968 but he did not see a doctor until several years later and no dystrophic changes were noted on exam; and that no treatment was provided when he reported old cold injury in 1976.    

At the January 2015 hearing, the Veteran testified that the residuals of frostbite began in 1968 or 1969 during his service in Germany, and he cannot go out in the cold without gloves or he gets pain, tingling, numbness, and swelling in his hands, feet, and toes.  

The evidence received since the April 1987 RO decision is new because it was not of record and considered at the time of that decision.  With respect to the May 2010 private treatment records from Dr. J.B. in particular, it is material, as it suggests that the Veteran's current complaints "could be" related to frostbite.  The Board observes that for the limited purpose of determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Accordingly, the Board finds that the claim of service connection for residuals of cold injuries to the hands and feet is reopened.  See 38 C.F.R. § 3.156(a).  

De Novo Review of the Claim

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, it appears the RO continued to engage in development of this claim during the intervening period, and the RO clearly considered this claim on the merits. See October 2013 SSOC.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (residuals of cold injuries to the hands and/or feet).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Board finds that the overall evidence weighs against a finding that the Veteran has a current disability related to reported cold injuries to the hands and/or feet in service.  Whether the Veteran has a diagnosis of residuals of cold injuries to the hands and/or feet is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his subjective complaints of pain, tingling, numbness, and swelling of the hands and feet are related to service/cold injuries therein.  Consequently, his opinion in this matter is not competent evidence.  

The May 2010 private treatment record from Dr. J.B. shows that the Veteran's complaints "could be" related to frostbite.  However, this language is speculative in nature, and thus cannot support the Veteran's claim of service connection for residuals of cold injuries to the hands and/or feet.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) (providing that a doctor's statement framed in terms such as 'could have been' is not probative).  Accordingly, such diagnosis is not probative evidence in this matter.  

The September 2013 VA examiner, on the other hand, provided a clear negative opinion that was clearly phrased in a nonspeculative manner.  The opinion that the Veteran did not have a current disability related to cold injury in service was supported by the evidence of record, which the examiner specifically referred to in the rationale for the opinion, and included consideration of the Veteran's assertions and the evidence of record.  As such, the Board finds this opinion highly probative and persuasive.  The examiner, in part, found that there was no diagnosis of residuals of frostbite because there was no pathology to render a diagnosis.  The June 2010 report by Dr. J.B. likewise did not find cold intolerance, skin color changes, or abnormal findings on neurologic evaluation.  

In the absence of medical evidence of a current diagnosis of residuals of cold injury to the hands and feet, there is no valid claim for service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for residuals of cold injuries to the hands and/or feet is not warranted.  


ORDER

The appeal to reopen a claim of service connection for residuals of cold injuries to the hands and/or feet is granted; on de novo review, service connection for residuals of cold injuries to the hands and/or feet is denied.  


REMAND

The Veteran's proposed theory of entitlement to the benefits sought is one of presumptive service connection based on an allegation of exposure to herbicides in Korea.  He alleges that he was exposed to herbicides (to include Agent Orange) while serving in Korea when he worked in various areas along the demilitarized zone (DMZ).  

The Department of Defense (DoD) has determined that Agent Orange was used along the Korean DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The Veteran's service personnel records (SPRs) show that he was stationed in Korea and assigned to the Headquarters and Headquarters Company, 2nd Engineer Battalion as a construction machine operator from June 1967 to October 1967, and as a light truck driver from October 1967 to July 1968; and that he was assigned to the 28th Transportation Company as a transportation operator from August 1974 to November 1974, and to Company B, 2nd Supply and Transportation Battalion as a motor transport operator from November 1974 to August 1975.  His SPRs do not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  Therefore, to substantiate his claim, the claim must affirmatively show that he served at (was in) the DMZ (during a period contemporaneous with defoliant spraying).

The Veteran is alleging that his duties during his active service in Korea from June 1967 to July 1968 involved frequent work along the DMZ, and that his service there from August 1974 to August 1975 was at Camp Carroll Army Depot where 55-gallon drums of herbicide were allegedly stockpiled.  Determining whether the various areas he alleges he worked in, are in fact, in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claim.  Furthermore, determining whether the Veteran was somehow otherwise exposed to herbicide by virtue of his service in close proximity to alleged stockpiles of herbicide is also pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides.  Arrange for exhaustive development to conclusively determine whether or not the Veteran's duties while serving in Korea may reasonably be found to have involved work in the areas alleged and whether those locales are at the Korean DMZ (or are so located as to have required travel in the DMZ to be reached), or whether herbicide was stockpiled/transported through Camp Carroll Army Depot.  

* Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his service in Korea from June 1967 to July 1968, or from August 1974 to August 1975.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.  The information specifically sought is:  

(i) Would work as construction machine operator, light truck driver, or motor transport operator (from the units to which the Veteran was assigned in Korea) in the areas the Veteran identifies have involved travel in/through the DMZ?  He was assigned to Headquarters and Headquarters Company, 2nd Engineer Battalion as a construction machine operator from June 1967 to October 1967, and as a light truck driver from October 1967 to July 1968.  He testified he drove a dump truck/a three-quarter ton truck and cleared land to build a road and a new fence along the DMZ in 1968 and prior to that he was a platoon driver and drove an officer to the DMZ on a daily basis.

(ii) Would work as a motor transport operator (from the units to which the Veteran was assigned in Korea) from August 1974 to August 1975 have involved exposure to herbicide at Camp Carroll Army Depot?  He was assigned to the 28th Transportation Company as a transportation operator from August 1974 to November 1974, and to Company B, 2nd Supply and Transportation Battalion as a motor transport operator from November 1974 to August 1975.

If further information from the Veteran is required for this development to be completed, he must assist in this matter by providing such information.  If any requested records are unavailable, or the search for such records yields negative results, it should be so noted in the record, along with an explanation for the negative result.  

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought is denied, the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


